MEMORANDUM **
Petitioner Joun Ho Youn, a native and citizen of South Korea, petitions for review of the Board of Immigration Appeals’ decision adopting and affirming the Immigration Judge’s denial of his request for a continuance pending his application to adjust his status based on his marriage to a U.S. citizen. We have jurisdiction under 8 U.S.C. § 1252.
Having found no abuse of discretion in reviewing the Immigration Judge’s denial of Youn’s request for a continuance, see Baires v. INS, 856 F.2d 89, 91 (9th Cir. 1988), nor any resulting prejudice from that denial, see Jacinto v. INS, 208 F.3d 725, 728 (9th Cir.2000); Baires, 856 F.2d at 91, we deny Youn’s petition for review.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.